Citation Nr: 1609000	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Appellant served during various periods of Active Duty for Training (ACDUTRA) from January 1965 to September 1971 with the United States Army Reserve (USAR).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held in July 2012 by means of video conferencing equipment with the Appellant in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In December 2014, the Board remanded this matter for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1. The Appellant did not have any full time active duty other than ACDUTRA. 

2. The Appellant's hypertension, low back disability, bilateral hearing loss, tinnitus, and diabetes mellitus, type II did not manifest during a period of ACDUTRA and are not due to an injury or disease incurred during a period of ACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

2. The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

4. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

5. The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's May 2010 letter advised the Appellant of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Appellant with notice of the type of information and evidence needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Appellant has also been satisfied in this case.  His service treatment records as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's December 2014 remand, in January 2015 the RO requested additional information from the Appellant, to include a request for him to provide authorization and release forms for VA to obtain private treatment records.  The RO also ordered and obtained the requested etiology opinions addressing bilateral hearing loss, tinnitus, and diabetes mellitus, type II.  Therefore, the directives in the December 2014 Board remand have been substantially completed.  See Stegall, 11 Vet. App. 268.

Regarding the Appellant's VA examination and opinion reports, in December 2010, the Appellant had a VA audiology examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  However, in December 2014 the Board found the examination report inadequate for rating purposes because the examiner did not provide adequate rationale in support of the opinion addressing the etiology of bilateral hearing loss.  The etiology of the Appellant's tinnitus was not addressed.  Pursuant to the Board's December 2014 remand order, another VA examination was conducted and an opinion addressing the etiology of the Appellant's hearing loss was obtained in February 2015.  An opinion addressing the etiology of his tinnitus was obtained in October 2015.  Both opinion reports are adequate for rating purposes because the examiner interviewed the Appellant, reviewed the claims file, and provided etiology opinions supported by rationale.

Also pursuant to the Board's December 2014 remand order, an opinion was obtained addressing the etiology of the Appellant's diabetes mellitus, type II.  An addendum opinion was obtained in October 2015.  The opinion with addendum is adequate for rating purposes because the examiner reviewed the claims file and provided an etiology opinion with addendum supported by rationale.

VA examinations were not ordered for the Appellant's hypertension or low back disability because the evidence does not suggest that either disability might have manifested during a period of ACDUTRA or be due to an injury or disease during a period of ACDUTRA.  See McLendon, 20 Vet. App. at 83-86.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Finally, with respect to the Veteran's July 2012 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

II. Service Connection

Generally, to qualify for VA benefits a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  As discussed below, the Appellant has not been found to have been disabled from a disease or injury incurred or aggravated during a period of ACDUTRA; thus, he does not have veteran status for service-connection purposes.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis, diabetes mellitus, type II, hypertension, and bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.309(a).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus, type II, hypertension, and/or bilateral sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)). 

VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. at 186.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Appellant seeks service connection for a low back disability, hypertension, bilateral hearing loss, tinnitus, and diabetes mellitus.  Service personnel records indicate that he served multiple periods of ACDUTRA from January 1965 to September 1971.  The evidence does not show any period of active duty or INACDUTRA.  Therefore, for service connection to be granted for any of his disabilities, the evidence must show he was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  

A. Hypertension & Spine

In this case, the Appellant has a current diagnosis of hypertension and diagnoses of mild spinal stenosis at L4-5 with severe degenerative joint disease of the spine, anterolisthesis of L4-5, and narrowing of the neural foramen, bilaterally.  Thus, the Appellant has current disabilities.  However, the Board finds no nexus between the hypertension or spine disabilities and his periods of ACDUTRA.

First, there is no indication of hypertension or notation of pre-hypertension in any of the available service treatment records.  As noted above, the presumptions under 38 C.F.R. §§ 3.307 and 3.309 do not apply to periods of ACDUTRA.  Thus, it does not matter if the hypertension manifested to a compensable degree within one year of separation from ACDUTRA.  Regardless, the Board points out that private treatment records indicate hypertension manifested in January 2008, more than 36 years after his separation from service.  None of the medical evidence suggests his hypertension manifested during a period of ACDUTRA or due to an injury or disease manifesting during a period of ACDUTRA.

Regarding the spine, the Appellant reported recurrent back pain on a report of medical history form completed in February 1971.  However, the accompanying periodic examination report shows a normal clinical evaluation of the spine.  No disabilities of the spine were observed.  Notably, the Appellant was not serving on ACDUTRA in February 1971.  No treatment records dated during periods of ACDUTRA show treatment of or injury to the spine.  As discussed above, the presumptions under 38 C.F.R. §§ 3.307 and 3.309 do not apply.  Thus, it does not matter if degenerative joint disease manifested to a compensable degree within one year of separation from ACDUTRA.  However, the Board observes that the first indication of a spine disorder is located in private treatment records dated in 2013, more than 41 years after separation from service.  In 2013, the Appellant complained of having intermittent low back pain for years.  See Treatment Records, Dr. G.B.K. dated August 5, 2013 and March 25, 2015; Dr. C.W.D. undated Diagnosis History (showing displacement of lumbar intervertebral disc identified July 2013).  Notably, private treatment records from Dr. C.W.D. dated January 2008 through March 2010 do not show complaints of back pain or other symptoms related to the spine.  Further, none of the private treatment records show the Appellant reported having had back pain since his periods of ACDUTRA, that he injured his back during ACDUTRA, or that his current diagnoses are due to a disease that manifested during a period of ACDUTRA.  Moreover, medical providers have not indicated a relationship between current diagnoses of the spine and ACDUTRA.

The Board has considered the Appellant's lay statements, including testimony addressing his hypertension and spine disability.  The Board notes the Appellant testified that he did not have high blood pressure during service.  See Hearing Transcript at 12.  Thus, he does not contend that his hypertension manifested during or due to injury or disease manifesting during a period of ACDUTRA.

The Appellant also testified that he did not injure his back during service but believed his current disabilities might be related to the wear and tear of his duties in service.  Id. at 9.  He indicated that his tailbone had been removed in 1980 and that his doctor noted at the time that he had wear on his low back.  As discussed above, laypersons such as the Appellant are competent to report symptoms and disorders capable of lay observation, such as pain.  However, the Appellant's statements are not competent to demonstrate that any in-service symptoms he experienced were related to his currently diagnosed disabilities of the spine, to include degenerative joint disease, spinal stenosis, or narrowing of the neural foramen, as these processes cannot be readily observed.  See Woehlaert, 21 Vet. App. at 462.  Medical diagnoses and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Here, as he is not a physician or shown to have any pertinent medical training, the Appellant is not considered competent to make a determination that any symptoms he experienced during service are related to his currently diagnosed disabilities.  Davidson, 581 F.3d 1313; Barr, 21 Vet. App. 303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this matter, the preponderance of the evidence does not show that the Appellant's hypertension or spine disabilities manifested during a period of ACDUTRA or are otherwise related to an injury or disease incurred during a period of ACDUTRA.  The Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeals are denied.

B. Hearing Loss & Tinnitus

The Appellant seeks service connection for bilateral hearing loss and tinnitus.  First, the Board notes that the Appellant has current diagnoses of bilateral hearing loss and tinnitus.  See VA examination dated December 2010 and Audiological Evaluation from T.O., Au.D., dated July 2012.  However, as discussed below, the preponderance of the evidence weighs against the claims for service connection.

The Board observes that an audiology examination conducted in February 1971, notably not conducted during a period of ACDUTRA, showed hearing loss at 4000 Hz in the left ear.  No other service treatment records or periodic examinations show hearing loss or complaints of hearing loss or tinnitus from January 1965 to September 1971.  

In July 2012, T.O., Au.D. conducted an audiological evaluation.  T.O. documented the Appellant's reported history of hazardous noise exposure while serving in the military with the infantry.  It does not appear that the Appellant reported his history of occupational noise exposure that occurred during the same time frame as his periods of ACDUTRA with the USAR.  Regardless, T.O. did not provide an opinion addressing the etiology of the hearing loss and tinnitus. 

In light of the hearing loss documented in February 1971, a VA examination was ordered.  In December 2010, the Appellant reported bilateral constant tinnitus that had been present for a long time.  He indicated that he was in the USAR for 6 years and was activated only for basic ordinance school and for the mandatory 2 weeks per year service schedule.  He stated that he was exposed to noise while working on the firing range but noted use of hearing protection.  He also indicated that during and after his time with the USAR, he worked full time in maintenance at a refinery.  Following service he also worked in construction as a pipefitter.  The examiner indicated that the Appellant's occupational history is positive for noise exposure.  Further, the Appellant reported a history of hunting without hearing protection.

In February 2015, VA obtained an etiology opinion addressing the etiology of the Appellant's hearing loss.  The examiner met with the Appellant and during the appointment, the Appellant reported high level noise exposure on the rifle range during his time with the USAR; however, he reported that hearing protection was available and utilized.  He also indicated his belief that his hearing loss may be secondary to an airplane transfer from Fort Worth, Texas, to Lake Charles, Louisiana, on his way to basic training.  He reported that a storm during flight resulted in significant turbulence causing passengers to "hold their ears."  Occupationally, he reported concomitant civilian employment as a roughneck in the oil fields and in construction.  Hearing protection devices were not utilized during this timeframe.  Beginning sometime in 1968, he began working at Sun Oil in maintenance and in the lab; hearing protection devices were utilized "late on" but the specific timeframe was unknown. 

Based on the available evidence, including review of the private audiology evaluation and the Appellant's testimony, the examiner found no nexus between the Appellant's hearing loss and periods of ACDUTRA.  The examiner acknowledged the two forms of trauma reported - acoustic and physical.  The examiner opined that the Appellant's hearing loss is less likely than not secondary to barotrauma given the audiometric configuration with loss only at 4000 Hz in the left ear in 1971.  Rather, audiometric configurations related to barotrauma are typical for a low frequency conductive hearing loss.  The examiner stated that the Appellant's configuration is not suggestive of physical trauma but is more suggestive of acoustic trauma and high frequency sensorineural hearing loss.  The examiner found that given the Appellant's current report and his report in December 2010 of use of hearing protection devices during military noise exposure coupled with a significant history of occupational noise exposure without the use of hearing protection devices, the audiometric pattern in the left ear observed in 1971 is more likely than not due to his history of occupational noise exposure and less likely than not due to military noise exposure.  The examiner also noted that the 1971 examination was not conducted during a period of ACDUTRA.  Consequently, the examiner found it less likely than not that the Appellant's hearing loss was incurred in or caused by in-service injury, event or illness.

In October 2015, the examiner provided an addendum opinion addressing the etiology of the Appellant's tinnitus.  She indicated that review of the Appellant's service treatment records yielded no evidence of complaints, diagnosis, or treatment of tinnitus during military service.  She noted that the Appellant was unable to link tinnitus onset to military service.  The examiner opined that given this coupled with his significant history of occupational noise exposure without the use of hearing protection devices, tinnitus is less likely than not due to military noise exposure and more likely than not secondary to his history of occupational noise exposure.

The Board has considered the Appellant's testimony indicating possible injury to his ears during flight and due to noise exposure on the rifle range.  As reported to the VA examiners in 2010 and 2015, the Appellant testified that he had hearing protection during his time on the rifle range.  See Transcript at 3-4.  He testified that after service, he was exposed to noise and sometimes wore hearing protection.  He indicated that he first noticed hearing loss in the last 10 years.  He did not notice any hearing loss during his periods of ACDUTRA.  He indicated that he noticed tinnitus several years before noticing his hearing loss but did not indicate that tinnitus manifested during a period of ACDUTRA.

Based on the foregoing, the Board finds the preponderance of the evidence weighs against the claims for service connection for bilateral hearing loss and tinnitus.  As discussed above, while bilateral sensorineural hearing loss is considered an organic disease of the nervous system and subject to the presumptions under 38 C.F.R. §§ 3.307 and 3.309, the presumptions do not apply to periods of ACDUTRA.

Regarding direct service connection, service treatment records do not indicate hearing loss or tinnitus during a period of ACDUTRA.  While the February 1971 audiology examination indicates hearing loss in the left ear at 4000 Hz, the examination was not conducted during a period of ACDUTRA.  Moreover, in February and October 2015, a VA examiner opined that the hearing loss and tinnitus are less likely as not due to military noise exposure during periods of ACDUTRA as the Appellant reported use of hearing protection while on the firing range and more likely due to occupational noise exposure that occurred during the same timeframe without the use of hearing protection.  The examiner also indicated that the configuration in 1971 was not suggestive of physical trauma.

The Board has considered the Appellant's lay statements and testimony.  He is competent to report when he first noticed symptoms of tinnitus and hearing loss.  However, he has not alleged that either condition manifested during a period of ACDUTRA.  He indicated that he first noticed hearing loss in or around 2002, about 10 years prior to his Board hearing.  He testified that he noticed tinnitus years before that but he did not indicate that his tinnitus manifested during a period of ACDUTRA.  Thus, his testimony does not support a finding that his hearing loss or tinnitus manifested during a period of ACDUTRA.  Further, in light of the report of noise exposure during service, albeit with hearing protection, and the concurrent occupational noise exposure without hearing protection, the Veteran is not competent to relate either condition to his periods of ACDUTRA.  He does not have the medical expertise to determine whether his disabilities are due to occupational noise exposure without hearing protection or alleged noise exposure during ACDUTRA with hearing protection.  Here, the VA examiner has indicated thorough review of the evidence and has considered the Appellant's statements and testimony, and found that his disabilities are more likely than not related to occupational noise exposure that occurred during the same timeframe as his service with the USAR.  The examiner's opinions are supported by rationale.  Consequently, the Board finds that the Appellant's statements are not sufficient for a finding of service connection for bilateral hearing loss or tinnitus.

In light of the foregoing, the Board finds the preponderance of the evidence does not show the Appellant's bilateral hearing loss or tinnitus manifested during a period of ACDUTRA or are otherwise related to an injury or disease incurred during a period of ACDUTRA.  The Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  Gilbert, 1 Vet. App. 49.  The appeals are denied.

C. Diabetes Mellitus, Type II

The Appellant seeks service connection for diabetes mellitus, type II.  The Board observes that he has a current diagnosis; however, as discussed below, the preponderance of the evidence weighs against the claim for service connection.

First, as discussed above, while diabetes mellitus, type II is a condition subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309, the presumption does not apply to periods of ACDUTRA.

Regarding direct service connection, service treatment records do not show a diagnosis or symptoms of diabetes mellitus, type II, during a period of ACDUTRA.  While a February 1971 report of medical history form shows a doctor's notation of sugar in the urine in 1969, private treatment records indicate diabetes was not diagnosed until 2002, more than 30 years after service.  See Private Treatment Records, Dr. C.W.D., January 2008.  Notably, no tests dated during a period of ACDUTRA show a positive screen for sugar in the urine.  Further, the February 1971 medical history form was not completed during a period of ACDUTRA.  See Personnel Records.

Per the Board's remand in December 2014, an opinion was obtained addressing possible relationships between the reported sugar in the Appellant's urine as noted in February 1971, and his current diabetes mellitus, type II.  In February 2015, a VA examiner opined that it is less likely as not that diabetes mellitus, type II, was incurred in or caused by an in-service injury, event, or illness.  The examiner stated that without documented symptoms consistent with diabetes, and without laboratory confirmation of the criteria for a diagnosis of diabetes, a one-time incident of sugar in the urine does not make the diagnosis of diabetes likely or probable.  The examiner also noted the January 2008 private treatment record indicating diabetes mellitus, type II, since 2002, and pointed out that the condition manifested more than 30 years after the notation of "sugar or albumin in urine" in 1971.  Therefore, the examiner found a lack of continuity of symptoms or findings of diabetes for more than 30 years.  Consequently, the examiner found it less likely than not that the Appellant's diabetes mellitus, type II, is related to active service even given the February 1971 notation of sugar or albumin in the urine.

An addendum opinion was obtained in October 2015.  The examiner reiterated the prior opinion and cited medical literature which explained the various criteria and laboratory testing required for a diagnosis of diabetes mellitus, type II.  The examiner explained that the Appellant did not have documentation that he met the criteria during periods of ACDUTRA and observed that the notation in February 1971 also failed to indicate the criteria necessary for a diagnosis of diabetes mellitus, type II.  The examiner again emphasized the evidence showed manifestation of diabetes mellitus, type II in 2002, which is more than 30 years after the notation in 1971.  The examiner concluded that it is less likely than not that the Veteran's diabetes mellitus, type II, is related to active service.

Based on the foregoing the Board finds the Appellant's diabetes mellitus, type II did not manifest during a period of ACDUTRA and is not otherwise due to injury or disease incurred during a period of ACDUTRA.  The Board considered the Appellant's statements indicating a nexus between the sugar in his urine noted in 1971 and his current disease; however, his assertion has no probative value because he, as a layperson, is not competent to indicate the etiology of his disease.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186.  As discussed in detail in the VA examiner's October 2015 addendum opinion, a diagnosis of diabetes mellitus, type II, requires laboratory testing and medical expertise which the Appellant does not have.  Consequently, he is not competent to report on the etiology of his condition.

In light of the foregoing, the Board finds the preponderance of the evidence does not show his diabetes mellitus, type II, manifested during a period of ACDUTRA or is otherwise related to an injury or disease incurred during a period of ACDUTRA.  The Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49.  The appeal is denied.


ORDER

Service connection for hypertension is denied.

Service connection for a low back disorder is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for diabetes mellitus, type II, is denied. 



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


